Citation Nr: 0637444	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-43 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for gastrointestinal 
disorder, to include rectal polyps, abdominal pain, duodenal 
ulcer, and duodenitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

REMAND

The veteran's active duty service from December 1975 to 
July 1977 and from December 1979 to September 1985 has been 
verified by his service records.  

In his September 2002 claim, the veteran reported active duty 
service from September 1973 to August 1977 and from December 
1979 to September 1985.  The DD Form 214 for the period of 
active duty beginning in December 1975 reports approximately 
5 months of prior active service.  Active military service 
before December 1975 has not yet been confirmed.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

The veteran's September 2002 claim indicated that he was 
treated for abdominal pain at the Central Alabama Veterans 
Health Care System, Montgomery, Alabama, from November 1998 
to January 1991.  Presumably, the veteran meant he received 
treatment through January 1999 (when he underwent an 
esophagogastro-duodenoscopy, colonoscopy, and polypectomy).  

The claims folder contains detailed VA treatment notes from 
September 2002 to January 2003.  The few pages of records 
prior to September 2002 have very little detail about the 
veteran's treatment.  There are a few reports related to the 
January 1999 procedures.  There is an imaging impression log 
that indicates that the veteran had medical tests relating to 
gastrointestinal complaints in December 1998 and 
September 2002.  A  triage note dated May 2001 indicates the 
veteran presented at a VA Life Support Unit (LSU) complaining 
of stomach pain and constipation that had lasted four days, 
and that he was treated, prescribed medication, and 
discharged.  The treatment records of that episode are not in 
the file.  Moreover, there is a note that at that time, the 
veteran was assigned to the Community Based Outpatient Clinic 
(CBOC) in Columbus, Georgia.  

Although VA has a duty to assist a claimant in obtaining 
evidence to substantiate his claim (see 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006)), nothing in the claims 
folder indicates that the RO requested the VA treatment 
records for the time period explicitly identified by the 
veteran or for the episodes referenced in the records that 
were obtained.  In addition, since continuity of symptoms is 
at issue in this case, the treatment records between 
January 1999 and September 2002 might be helpful.  VA medical 
treatment records are deemed to be within the control of VA 
and should have been included in the record, as they may be 
determinative of the claim.  Therefore a remand is necessary 
for the purpose of obtaining such records. See Bell v. 
Derwinski, 2 Vet. App. 492 (1992).

In addition, there is no medical opinion in the record about 
whether the veteran's recurrent gastrointestinal symptoms are 
related to his inservice gastrointestinal complaints.  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).  

Here, the record contains some evidence that the veteran has 
had persistent and recurrent gastrointestinal symptoms since 
active service, had a history of gastrointestinal complaints 
during active service, and has had post-service medical 
treatment on the basis of those same symptoms.  As a result, 
a medical examination is necessary to elicit an opinion on 
the nature of the veteran's current gastrointestinal 
disabilities, if any, and the etiology, or medical causation 
of those disabilities.  The veteran is hereby notified that 
it is the veteran's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655.  

Finally, the veteran has not been notified of what evidence 
is needed with respect to the disability rating criteria and 
the effective date for service connection for a 
gastrointestinal disorder, including rectal polyps, abdominal 
pain, duodenal ulcer, and duodenitis.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:  

1.  Verify the veteran's dates of active 
service; in particular, determine whether 
he served on active duty between 
September 1973 and December 1975.  

2.  Send the veteran notice to comply with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

3.  Assist the veteran in obtaining the 
detailed treatment records from all VA 
facilities (including the LSU and CBOC in 
Columbus, Georgia) that treated his 
gastrointestinal complaints, especially 
the treatment records from November 1998 
to September 2002 and the treatment 
records relating to the May 2001 triage 
note.  In addition, since the most recent 
records in the claims file are dated 
January 2003, bring up-to-date the 
veteran's treatment records.  If more 
information is needed from the veteran to 
obtain complete records, the veteran 
should cooperate in providing that 
information.  Associate any evidence 
obtained with the claims folder.  

4.  Thereafter, schedule the veteran for 
an appropriate examination.  The claims 
file must be made available to the 
examiner and the examiner's report should 
indicate that it was reviewed.  A thorough 
history should be obtained from the 
veteran.  All necessary tests should be 
given and any results from such tests 
should be addressed in the examiner's 
report.  The examiner should offer an 
opinion with complete rationale as to 
whether it is at least as likely as not 
(that is, whether there is at least a 
50 percent probability) that any diagnosed 
gastrointestinal disorder is related to 
active service.  
5.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


